Citation Nr: 0027868	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  91-47 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral muscle strain with intermittent right sciatic 
neuralgia from July 21, 1986, to October 25, 1987.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral muscle strain with intermittent right sciatic 
neuralgia from December 1, 1987, to October 9, 1989.  

3.  Entitlement to a rating in excess of 40 percent for 
lumbosacral muscle strain with intermittent right sciatic 
neuralgia subsequent to October 9, 1989.  

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1974 to August 
1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1987 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In the February 1987 rating decision, the RO 
continued a previously assigned noncompensable rating for the 
veteran's service-connected lumbosacral strain with 
intermittent right sciatic neuralgia.  The veteran's notice 
of disagreement was received in March 1987; the RO issued a 
statement of the case, and the veteran filed his substantive 
appeal in May 1987.  In a rating decision dated in August 
1987, the RO granted a 10 percent rating for the service-
connected low back disability effective from July 21, 1986.  
The veteran's appeal was continued and subsequent RO 
decisions in April 1988 and November 1989 increased the 
disability evaluation for the service-connected low back 
disability from 10 percent to 20 percent, effective from 
December 1, 1987, and from 20 percent to 40 percent, 
effective from October 10, 1989, respectively.  The Board 
remanded the increased rating matter to the RO in August 
1992, August 1994 and October 1996.  The matter is again 
before the Board for further appellate consideration.  

In a rating decision dated in November 1989, the RO denied 
entitlement to service connection for a herniated nucleus 
pulposus, and the veteran appealed to the Board.  In its 
October 1996 decision, the Board denied service connection 
for degenerative disc disease of the lumbar spine (other than 
disc disease resulting in right sciatica).  In addition, 
during the course of his appeal, the veteran raised the issue 
of entitlement to a total rating based on unemployability due 
to service-connected disability.  The RO denied that claim in 
a rating decision dated in February 1993, and the veteran was 
given written notification of that determination in March 
1993.  The veteran did not file a timely appeal.  In a 
statement received in October 1995, the veteran again raised 
the issue of entitlement to a total compensation rating based 
on unemployability.  The RO denied the claim in a rating 
decision dated in March 1998, but there is no indication that 
the RO informed the veteran of that decision until it issued 
its July 1998 supplemental statement of the case.  In its 
July 1998 letter forwarding the supplemental statement of the 
case, the RO did not inform the veteran of his appellate 
rights with respect to the denial of the total rating but 
rather stated that a response to the supplemental statement 
of the case was optional.  On a VA Form 646 dated in January 
1999, the veteran's representative presented arguments in 
support of the total rating claim, and the Board accepts this 
statement as a timely substantive appeal, which puts the 
total rating claim before the Board.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  From July 21, 1986, to October 25, 1987, the veteran's 
service-connected lumbosacral strain with intermittent right 
sciatic neuralgia was manifested primarily by slight 
limitation of lumbar spine motion and chronic pain with 
periods of exacerbation including muscle spasm and weakness.  

3.  From December 1, 1987, to October 9, 1989, the veteran's 
service-connected lumbosacral strain with intermittent right 
sciatic neuralgia showed no worsening and was manifested 
primarily by complaints of variable levels of low back pain 
and complaints of weakness in his hips and low back.  

4.  Subsequent to October 9, 1989, the veteran's service-
connected lumbosacral strain with intermittent right sciatic 
neuropathy was manifested primarily by no more than severe 
limitation of motion with occasional tenderness and muscle 
spasm; there is no neurological impairment, and the 
disability is no more than severe.  

5.  The veteran's only service-connected disability is 
lumbosacral strain with intermittent right sciatic 
neuropathy, which has been evaluated as no more than 40 
percent disabling.  


CONCLUSIONS OF LAW

1.  From July 21, 1986, to October 25, 1987, the veteran's 
lumbosacral strain with intermittent right sciatic neuralgia 
warranted a 20 percent rating.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5295 (2000).  

2.  From December 1, 1987, to October 9, 1989, the veteran's 
lumbosacral strain with intermittent right sciatic neuralgia 
did not meet the criteria for a rating in excess of 20 
percent.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Code 5295 (2000).  

3.  Subsequent to October 9, 1989, the criteria for a rating 
in excess of 40 percent for lumbosacral strain with 
intermittent right sciatic neuralgia have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5295 (2000).  

4.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Boar notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  In this regard, the Board notes that 
the Board's October 1996 remand requested that the veteran be 
afforded VA examinations by a board certified orthopedist, if 
available, and a board certified neurologist, if available, 
to determine the severity of the veteran's service-connected 
low back disability.  A physician's assistant performed the 
veteran's subsequent VA examination, and the veteran objected 
that this did not meet the requirements of the remand.  
Thereafter, the Decision Review Officer at the RO arranged 
for re-examination of the veteran, and that examination was 
conducted by a neurologist in May 1999.  In an e-mail message 
dated in February 2000, the VA Medical Center in Walla Walla, 
Washington, explained that it did not have an orthopedic 
specialist, nor was there any orthopedic specialist in the 
community that would do a fee-basis VA examination.  In a May 
2000 memorandum, the veteran's representative indicated 
acceptance of the statement regarding the availability of 
medical specialists for the requested examinations.  The 
Board will therefore proceed with its decision.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected low back disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, except as noted below.  

The veteran was born in February 1956 and entered active 
service in November 1974.  Service medical records show that 
the veteran was initially treated for acute back strain in 
February 1977 after heavy lifting.  In May 1977, the veteran 
complained of low back pain and numbness and weakness in the 
right leg and gave a history of having lifted an upright 
piano on the previous day.  The complaints continued to the 
time of the veteran's separation examination in July 1977.  
During May 1977, the veteran was seen in the troop clinic, at 
the neurosurgery clinic, by physical therapy, and at an 
orthopedic clinic where diagnoses and impressions included 
spinal nerve compression at L2-4 on the right, rule out disc 
disease, acute low back strain with no evidence of herniated 
nucleus pulposus or nerve root compression, muscular 
ligamentous involvement of the lumbar spine, and back pain 
without evidence of herniated nucleus pulposus.  It was 
thought by an orthopedist that the veteran had nerve root 
compression possibly secondary to mild lumbosacral strain.  
In June 1977, the veteran's pain seemed to be confined to the 
mid-low back and was exaggerated by various back 
manipulations, particularly on exercising.  Following 
examination, a neurologist remarked that the only positive 
finding was paravertebral spasm.  The examiner was of the 
opinion that it was unlikely that the veteran's pain was due 
to cord impingement or herniated nucleus pulposus.  At the 
service separation examination in July 1977, the veteran 
continued to complain of recurrent back pain and of an 
inability to perform certain motions or to assume certain 
positions because of back pain.  His back was normal on 
clinical examination.  

At a VA general medical examination in September 1977, the 
veteran complained of low back pain and right leg pain.  The 
diagnosis after examination was chronic lumbosacral strain 
with intermittent right sciatic neuralgia.  At a VA neurology 
examination in September 1977, the veteran complained of low 
back pain with numbness and pain in the right leg from the 
hip to the ankle.  After examination, the physician stated 
that the veteran's complaints were on a subjective, rather 
than an objective basis.  The diagnosis was:  No neurological 
condition demonstrated.  

In a rating decision dated in November 1977, the RO granted 
service connection for chronic lumbosacral strain with 
intermittent right sciatic neuralgia and assigned a 10 
percent rating under Diagnostic Code 5293.  The 10 percent 
rating was continued until a June 1980 rating decision in 
which the RO granted a 20 percent rating for the veteran's 
chronic lumbosacral strain with right sciatic neuralgia under 
Diagnostic Code 5295, effective from February 1980.  Later, 
in a rating decision dated in February 1983, the RO reduced 
the rating for the veteran's service -connected low back 
disability from 20 percent to a noncompensable rating.  The 
veteran did not appeal that determination.  

In August 1986, the RO received an increased rating claim for 
the veteran who stated that his low back pain had increased 
and he also experienced discomforting pain in his right leg.  

In November 1986, the RO received VA outpatient records dated 
from July to October 1986.  In July, the veteran was seen 
with complaints of worsening low back pain which radiated to 
his legs.  He said that he had had pain on off over the past 
10 years, but in the past week the pain was constant, dull 
and aching.  On examination, there was mild tenderness over 
the low back with minimal muscle spasm.  The assessment was 
low back pain.  Medication and bed rest were prescribed.  In 
August 1986, the veteran reported that in the past he had 
chronic upper lumbar pain and that his new complaint of lower 
lumbar pain came after driving on a 2-week vacation.  The 
veteran was able to rise from a seated position without 
difficulty and could bend at the waist to fingers within 12 
inches of the floor.  The assessment was chronic low back 
pain with no neurologic deficits seen.  The veteran was seen 
in a VA neurology clinic in September 1986 after three weeks 
of bed rest and nonsteroidal anti-inflammatory drugs without 
relief.  The examiner noted tenderness all over the spine.  
The veteran was able to bend over.  Motor and sensory 
examinations and gait were normal.  The assessment was 
chronic low back pain with no evidence of spinal cord injury 
or radiculopathy, probably due to chronic muscle spasm.  In 
October 1986 he was referred to physical therapy for 
evaluation of his chronic low back pain for a trial of a TENS 
unit, but when seen his primary complaints were pain in the 
left pectoral area, the left shoulder and the left side of 
the neck.  As to the low back, on examination there was no 
pain on either side with straight leg raising.  The 
impression included chronic low back pain with no evidence of 
nerve root compression.  The examiner stated that a TENS unit 
was not indicated.  

At a VA orthopedic examination in November 1986, the 
physician noted that he had reviewed the veteran's claims 
file and that he had examined the veteran in 1977.  At the 
examination the veteran complained of increased back pain and 
said he got occasional paresthesia in both legs.  On 
examination, the veteran undressed and dressed without undue 
difficulty.  There was a mild, but definite, list of the back 
to the left, which persisted through forward bending, which 
was carried out to 90 degrees.  Left and right lateral 
bending, as well as extension, were in the 15-20 degree 
range.  There was some lower lumbar tenderness.  There was no 
muscle spasm.  There was mild right stocking hypesthesia at 
the junction of the mid and upper one-third of the thigh.  
X-rays showed sacralized 5th lumbar segment with spina bifida 
occulta.  The radiologist stated there were no hypertrophic 
changes.  The diagnosis reported by the clinical examiner was 
chronic lumbosacral strain.  He commented that he found 
little change in either the complaints or findings over the 
past nine years.  

In an undated statement, the veteran reported he had used no 
sick leave from November 1985 through February 1986, used 12 
hours in March 1986, none in April or May 1986, 9 hours in 
June 1986, 67 hours in July 1986, 45 hours in August 1986 and 
none from September 1986 through November 1986.  

In a rating decision dated in February 1987, the RO continued 
the noncompensable rating, and the veteran disagreed with 
that determination.  

VA outpatient records show that in mid-May 1987 the veteran 
was seen with complaints of increased low back pain and spasm 
in both legs.  The examiner noted the veteran walked stiffly.  
Examination of the back revealed prominent paraspinal muscle 
spasm.  There were flexion to about 10 degrees and lateral 
flexion to about 30 degrees.  The assessment was chronic low 
back pain, probably mechanical, and acute muscle spasm.  
Medication and 2 weeks of bed rest were prescribed.  A June 
1987 outpatient record shows the veteran reported he returned 
to work after one week stating bed rest helped his back pain 
but not his legs.  

At a VA general medical clinic evaluation of back pain in 
July 1987 the veteran said his pain was primarily in his mid-
back, and he indicated it was around the L3 area.  The pain 
radiated to the area of his posterior inferior iliac spines, 
bilaterally, and to both legs, right greater than left.  He 
said the pain was worse with exertion and stopped him after 
climbing 2-3 flights of stairs or walking 3-4 flat blocks.  
He said it was also worsened by prolonged sitting, and the 
veteran said that with exertion he sometimes had a sudden 
loss of strength in his legs.  On examination of the back, 
the veteran was able to bend down to touch his knees, which 
was decreased from 1980 when he could reach to within 12 
inches of the floor.  Lateral motion of the back was also 
decreased since 1980 and lateral movement to both sides 
produced pain down the paraspinous muscle.  There was some 
decrease in motor strength in the quadriceps bilaterally, but 
the veteran was able to get up from a squat and a chair 
without using his arms.  There were no sensory deficit 
complaints.  After examination, the physician stated that he 
could think of a number of possible causes of the veteran's 
pain.  He stated that it seemed to him that if the veteran 
felt he was in too much pain to work, he probably was in too 
much pain to work.  The physician stated that the veteran's 
pain was obviously complex and that pain like his was best 
managed at a multi-disciplinary pain clinic.  The physician 
recommended that the veteran not work until he could be 
evaluated and treated.  He said that the veteran should be 
re-evaluated after going to a pain clinic and at that time a 
decision should be made about his ability to work.  

VA X-rays of the lumbosacral spine made in July 1987 showed a 
normal lumbosacral spine.  The radiologist stated there was 
no change from August 1986.  

At a VA rheumatology evaluation in August 1987 there was 
decreased range of motion with 10 degrees extension, 20 
degrees right and left rotation and 10 degrees flexion.  
There was slight vertebral paraspinous tenderness.  The 
impression included chronic mechanical low back pain from 
unknown source.  

An August 1987 VA MRI study of the lumbosacral spine showed a 
minimal bulge of the L5-S1 intervertebral disc with preserved 
neural foramina fat and normal signal intensity.  The 
radiologist stated he believed the L1 vertebral body had 
vestigial ribs.  

In a rating decision dated in August 1987, the RO assigned a 
10 percent rating for the veteran's service-connected back 
disability under Diagnostic Code 5295 for chronic lumbosacral 
strain, from July 21, 1986.  

In a letter dated in late August 1987, the VA physician who 
saw the veteran in July 1987 sated that the veteran, at the 
time of the letter, said he had not worked since late May 
1987 because of continued back pain.  The physician said that 
he had reported in the veteran's chart that he felt bound to 
take the veteran's statement that he was in too much pain to 
work at face value.  The physician stated he was unclear 
about the veteran's diagnosis and recommended that when a 
diagnostic work-up was finished, the veteran should have a 
"fitness-for duty" examination.  

VA outpatient records show the veteran was interviewed and 
examined by two physicians in a neurology clinic in early 
October 1987.  The veteran related an exacerbation of low 
back pain, which he described as a wrenching, burning feeling 
in the paraspinous musculature, worse on the left than the 
right.  On examination, there was no obvious lateralizing 
gait abnormality.  On forwarding bending, the veteran could 
get his fingers to within 12 inches of the ground; the 
neurologist commented that this appeared to be more secondary 
to stiffness in the hamstring region than to any lack of 
mobility of the lumbar spine.  The neurologist said the 
veteran's lateral deviation in extension of the back also 
appeared normal.  The veteran complained of numbness to pin 
prick examination throughout the right leg in a nonradicular 
pattern.  The neurologist noted that plain spine films of the 
back were normal.  The neurologist also stated that the 
spinal canal was not impinged upon by anything suggestive of 
tumor or disc herniation.  He said he would call the magnetic 
resonance scan of the neuro elements normal.  The neurologist 
commented that the veteran's complaints of pain certainly had 
a very histrionic character to them and there was obvious 
secondary gain to the veteran's pursuing disability through 
the VA hospital.  The impression was that there was no 
neurologic impingement responsible for the veteran's aches 
and pains.  

A VA hospital discharge summary shows the veteran was 
admitted because of chronic low back pain and was 
hospitalized from October 1987 to November 1987.  The veteran 
stated that on an average day he rated the pain as 7 on a 
scale of 10.  He said the pain went down his lower 
extremities to his feet.  He also reported generalized 
weakness.  He stated the pain increased with walking, sitting 
and decreased with reclining or lying in bed.  On 
examination, the spine showed a decrease in lumbar lordosis, 
right paraspinal spasm and decreased lateral bending with 
bending to the left increasing the pain more than the right.  
There was positive straight leg raising on the right at 80 
degrees.  He had an antalgic gait on the right.  Motor 
examination was 5/5 throughout except for the right hip 
flexor, extensor and abductor, which were 4+.  Sensation was 
decreased to pinprick in the medial and lateral right thigh.  
Through the course of the chronic pain program the veteran 
complained of multiple aches and pains stemming from 
musculoskeletal problems.  Psychologists noted that in group 
therapy the veteran had increased pain complaints compared to 
his symptoms and physical findings.  It was noted that the 
veteran had severe lack of insight into his pain problems.  

A VA outpatient record shows that in November 1987, after his 
return from a VA pain program, the veteran requested 
permission to return to work.  He said he felt the pain 
program did not address his pain, numbness and weakness at 
all.  He said he was able to identify issues with work and 
marriage that interfaced with pain and that he could work on.  
On examination, the veteran reported pain around T10-L4 plus 
numbness and pain radiating to the buttocks and anterior 
thighs as well as weakness of his hips and knees.  There was 
give-away weakness on the right.  There was paraspinous 
tenderness at T10-L4.  Heel to toe gait was normal, but 
caused the sensation of right hip weakness and pain.  The 
assessment was that the veteran was able to work without 
medical contraindications and it would depend on the activity 
tolerated.  

In August 1989, the RO received additional VA outpatient 
records including a record dated in March 1988, in which it 
was noted that the veteran had been working regularly.  The 
veteran reported that his pain waxed and waned, but he had 
not had to miss work.  He said he did mild weight lifting and 
range of motion exercises.  He said that despite these gains 
he felt he had followed a slowly progressive downhill course 
and requested Tylenol 3 for periods when the pain was very 
severe and unresponsive to usual distraction/relaxation 
techniques.  He said his pattern of pain was unchanged with 
pain and weakness in his hips, low back and lower cervical 
spine.  On examination, the veteran was able to walk on his 
heels and toes and get up from a chair without using his 
hands.  Examination of the back revealed no muscle spasm, no 
spinous process tenderness and good range of motion.  

A VA outpatient record dated in May 1989 shows the veteran 
was seen with complaints of arm and leg pain.  The examiner 
noted that he reviewed the veteran's history and previous 
work-ups.  On examination, active range of motion of the back 
was within normal limits in all planes.  Heel and toe walking 
was normal, and squatting was slow and complete.  The 
diagnosis was subjective, non-specific pain syndrome.  

Kaiser Permanente clinical records show that the veteran was 
seen in July and August 1989 after he slipped and fell in 
mid-July 1989.  In the fall he twisted his leg and hit his 
back on a handrail.  He complained of left hip and left leg 
pain.  The diagnosis in August 1989 was sciatica, left leg, 
question of disc injury and history of chronic back pain.  In 
early August 1989, the veteran complained of marked pain with 
forward flexion.  He could forward flex to about 20 degrees 
and extend 0 degrees.  He complained of tenderness along the 
left posterior hip area and left sacroiliac joint area.  The 
impression was lumbosacral strain, left side.  In mid-August 
1989, the veteran continued to complain of low back pain and 
said he had not worked since his back injury in mid-July.  
There were flexion to 30 degrees, extension to 70 degrees, 
right lateral bending to 15 degrees, left lateral bending to 
20 degrees and rotation to 20 degrees, bilaterally.  There 
was tenderness over the left sacroiliac joint and low back 
from L3 to the sacrum in the midline and bilaterally.  There 
was some tightness of the lumbar paravertebral muscle, but no 
muscle spasm.  There was no specific weakness, but there was 
give way on testing muscles about the lift hip.  The 
diagnosis was chronic low back pain with recent contusion, 
left hip, by history.  

Kaiser Permanente clinical records dated in mid-September 
1989 show that the veteran could flex his back to 30 degrees 
and there was tenderness in the left buttocks.  The diagnosis 
was chronic back pain with left leg pain.  The veteran was 
released for modified work the following day.  In late 
September 1989, standing flexion was 60 degrees and to the 
knees; extension was 15 degrees, right lateral bending was 15 
degrees and left lateral bending was 20 degrees.  Rotation 
was 30 degrees, bilaterally.  There was no specific weakness.  
Supine straight leg raising was to 80 degrees, bilaterally.  
There was no definite sensory loss.  The diagnosis was 
chronic pain syndrome times 14 years and contusion of the 
left hip on July 12, 1989, recovered.  

Kaiser Permanente records show that in mid-October 1989, the 
veteran was seen for a recheck, and his symptoms were about 
the same.  The veteran felt that the pain was worse since his 
injury in July 1989, and it was the physician's impression 
that the veteran wished to continue time off from work rather 
than light duty.  There were forward flexion to about 20 
degrees and extension to about 5 degrees.  Lateral flexion 
was about 10 degrees to either side.  Straight leg raising 
was negative.  There was some pain with hip flexion and 
rotation.  The impression was chronic lumbar strain with 
chronic pain syndrome.  The physician stated that he thought 
there was no reason the veteran should not be able to do 
light duty with restrictions.  

At a VA examination in October 1989, the veteran gave a 
history of a twisting back injury in service and said that 
since that time he had extensive evaluations.  The veteran 
reported that he was currently unable to lift more than 10 
pounds, was unable to bend or stoop and experienced numbness 
and tingling in both lower extremities.  The veteran stated 
he was unable to stand longer than 20 minutes due to weakness 
and severe pain and was able to walk slowly for 4 to 5 blocks 
at a time.  The veteran stated that at work he was currently 
only doing light duty because of severe back pain and that he 
had missed at least 90 days of work per year due to back 
pain.  On examination, the veteran was in obvious discomfort 
with any type of movement of his low back.  There was diffuse 
tenderness to minimal palpation throughout the entire back.  
Sensation was decreased to pinprick on the left lower 
extremity; it was intact throughout the rest of the 
extremities.  There were flexion of the low back to 10 
degrees and extension to 5 degrees.  The impression was 
history of worsening of low back pain with evidence of disc 
bulging in the L3-L4, L4-L5 area.  Parenthetically, the 
physician requested that this be verified with the CT scan 
report that he reportedly sent to the rating board.  The 
impression was also significant lower extremity weakness and 
numbness associated with low back pain.  An EMG and H reflex 
study was normal.  The physician who conducted the study said 
there was no evidence of lumbar radiculopathy on either side, 
nor was there evidence of peripheral neuropathy.  

In a rating decision dated in November 1989, the RO awarded 
an increased rating, from 20 percent to 40 percent, effective 
from October 10, 1989.  

In November 1989 the veteran submitted an attending 
physician's supplemental report to the U.S. Department of 
Labor.  In the report, which was dated in late October 1989, 
Ian Brown, M.D., stated that the veteran's present impairment 
was lumbar spine pain that was due to his injury in July 
1989.  The physician stated that the diagnosis was herniated 
nucleus pulposus of the lumbar spine.  He stated that the 
veteran was put on time loss until late November 1989 and was 
to be scheduled for an MRI upon approval.  

A Kaiser Permanente MRI study of the lumbar spine was 
conducted in early November 1989.  The impression was: 
congenital changes of the L5 vertebral body with joint space 
narrowing; no herniated nucleus pulposus L2-L3 or L3-L4; L4-
L5 - minimal degenerative disc disease with no mass effect 
upon the origin of the right or left L5 nerve roots; and 
joint space narrowing congenital changes at the L5-S1 level 
with no definite herniated nucleus pulposus seen on sagittal 
views.  

A Kaiser Permanente clinical record, dated in January 1990 
and concerning the July 1989 injury, shows that a physician 
authorized the veteran's time loss from work from October 
1989 to January 1990 with a diagnosis of chronic lumbosacral 
pain, degenerative disc disease, L5.  

In a January 1990 letter to the VA Medical Center where the 
veteran had worked, Dr. Brown referred to the veteran's 
retirement application under the Civil Service Retirement 
System.  Dr. Brown stated that the veteran had had low back 
pain since an injury in service and that he had another 
industrial injury in July 1989.  Dr. Brown stated that the 
veteran had the following objective findings:  flattened 
lumbar spine; a limp and a slow guarded antalgic gait; could 
squat only 20 percent as opposed to a full squat; forward 
flexion of the spine to 40 degrees as opposed to 90 degrees; 
lateral bending 20 degrees to the right and 10 degrees to the 
left, as opposed to 30 degrees in each direction; backward 
extension only 5 degrees out of an anticipated 25 degrees; 
dysesthesia left anterolateral thigh spreading down to the 
medial calf and foot; maximum pain and tenderness in the L4-
L5 lesion of the lumbar spine; and sciatic notch tenderness.  
Dr. Brown stated that these findings were compatible with a 
herniated disc at the L4 level.  Dr. Brown stated that the 
diagnosis was chronic low back pain, degenerative disc 
disease L4-L5, and herniated disc at L5 and L4.  He said that 
at that time the discs were not of sufficient magnitude to 
warrant surgery.  Dr. Brown stated that the medical condition 
at the present time was more or less static and had been for 
a number of years.  He stated that the veteran should be 
retired from his job and should be retrained for something 
else.  

In May 1990, Herbert H. Gambler, M.D., an orthopedic surgeon, 
noted that the veteran had recently moved and was concerned 
about medication for pain control.  The physician noted that 
the veteran seemed to have no particular problem except back 
pain.  Dr. Gambler stated the veteran demonstrated quite 
normal mobility with no impairment in sitting, standing, 
dressing and so forth.  There were no abnormalities on 
examination.  The diagnosis was permanent low back and lower 
extremity pain.  

On a VA Form 21-4138 received in October 1990, the veteran 
stated that he had not worked since July 1989 and was unable 
to find work because of his service-connected back condition.  
He stated that he had been medically retired from VA because 
of his service-connected back disability and that he should 
therefore be drawing 100 percent compensation for his 
service-connected disability.  

Before a hearing officer at the RO in February 1991, the 
veteran testified that he had been medically retired from VA 
in April 1990.  He testified that he had been a building 
management foreman working at a VA hospital in housekeeping, 
laundry and interior decoration among other things.  The 
veteran testified that he had pain in both legs, but the left 
leg was worse than the right.  He said he could stand for 
about 20 minutes and then had to rest, but would be unable to 
do his previous kind of work.  

In a VA Counseling Record - Narrative Report dated in March 
1991, a VA counseling psychologist stated that the veteran 
had a Vocational Rehabilitation counseling appointment in 
March 1991.  The counselor noted the veteran reported that 
limitations due to his service-connected back condition were 
mostly manifested in such areas as heavy lifting, bending, 
prolonged walking, sitting and standing, stooping, etc.  The 
counselor stated that psychometrics were postponed awaiting 
the veteran's participation in a GED program and his 
consultation with his physician regarding his readiness to 
avail himself of rehabilitation services.  The counselor 
stated that given information provided by the veteran and 
that gleaned from the counseling file, it was acknowledged 
that the veteran's service-connected disability imposed 
specific restrictions and materially contributed to 
impairment to employment.  The counselor concluded that the 
veteran possessed a serious employment handicap and the 
veteran needed a number of special and supportive services to 
effect rehabilitation.  The counselor said the issue of 
feasibility was to be further addressed after the veteran 
supplied a statement from his personal physician.  

At a VA fee-basis examination in April 1991, the veteran gave 
a history of a back injury in service when he jumped from a 
truck and twisted to the right immediately feeling numbness 
in the right lower extremity and developing pain in the right 
buttock, thigh and leg.  The veteran said the pain increased 
and he had problems ever since.  He said that he now had 
constant pain in the buttocks and low back and pain going 
from the lumbar area to the sacroiliac areas and down the 
backs of both legs.  He said the pain was more prominent on 
the right than on the left side.  He said the pain in the low 
back and leg was increased with sitting for 5 to 10 minutes, 
standing for 10 minutes and with driving.  He said he could 
not kneel on his hands and knees.  On examination, there was 
tenderness to percussion and palpation from T12 to S1, right 
more than the left paravertebral muscles and both sacroiliac 
joints.  The veteran had a tendency to lean with a 
straightened spine toward the left with decreased lumbar 
lordosis.  He tended to walk with a limp of his right leg.  
There were flexion of the dorsolumbar spine to 30 degrees 
with a straightened lumbosacral segment, extension to 5 
degrees, lateral flexion to 10 degrees and rotation to 10 
degrees.  The impression was chronic pain syndrome with 
lumbar sprain and possibly evidence of some arthritic 
changes.   The physician stated there was no evidence at that 
time for a radiculopathy, neuropathy or other overt 
neurologic cause for the veteran's symptoms.  He said a 
sedentary job where the veteran could change his position 
from sitting, standing and perhaps even lying down would 
probably be something that he could do as long as the ambient 
temperature was a comfortable 70 degrees.  

In an addendum dated in June 1991, the physician stated that 
he had reviewed the veteran's medical records and was of the 
opinion that there was no confirmatory evidence of 
progressive organic dysfunction.  The physician stated that 
the veteran's symptoms were clearly a chronic pain syndrome.  

In the report of his initial evaluation of the veteran in 
February 1992, Donald G. Dicken, M.D., noted that the 
veteran's history included twisting low back injury in 
service in the 1970s and a post-service work injury in July 
1989 when he slipped and fell backwards striking his low back 
on a hand railing.  On examination, Dr. Dicken noted the 
veteran had a rather tense back and when touched even very 
lightly the veteran showed excessive pain magnification 
behavior.  There was forward flexion to about 50 degrees and 
extension was limited to only about 5 degrees, at which time 
the veteran complained of low back pain.  Dr. Dicken stated 
that lateral rotation and lateral bending were also limited 
with complaints of low back pain.  There was a very 
subjective decreased sensation to pinprick on the left 
anterior thigh region compared to the right side.  The 
assessment was chronic low back pain syndrome.  Dr. Dicken 
stated that he thought the veteran showed some symptoms of 
pain magnification behavior.  Dr. Dicken recommended that the 
veteran go through a work hardening program with the goal of 
returning to his prior employment as a janitor or that he 
pursue a more sedentary type of work.  

In a report dated in April 1992, Dr. Dicken stated that the 
veteran said he wanted some job retraining or education, but 
had not actively pursued it.  Dr. Dicken noted there was no 
change in the veteran's back exam from the initial 
evaluation.  In May 1992, Dr. Dicken noted that the veteran 
had been involved in a work hardening program and had 
tolerated it fairly well.  Dr. Dicken also stated that 
physical examination showed no change and the veteran still 
had some poor flexibility in his low back.  

On referral from Dr. Dicken, the veteran underwent a physical 
capacities evaluation by Columbia Physical Therapy & Sports 
Rehabilitation in July 1992.  The veteran complained that his 
most severe discomfort was in the cervical spine and at the 
base of the lumbar spine.  He complained of severe discomfort 
in the paraspinal muscle of the lumbar spine, and he 
complained of severe discomfort in the hip joints.  He also 
complained of a burning sensation down the posterior aspect 
of the right leg from the hip to the ankle.  In addition, he 
complained of shooting pain down the posterior aspect of both 
legs from the hips to the knees.  The veteran said his pain 
level was 7 on a scale of 0 to 10, with 0 being normal and 10 
being an emergency.  After testing, the examiner stated that 
the veteran's lifting and carrying abilities were very 
limited.  His floor to waist lift and waist to shoulder lift 
were limited by low back discomfort.  The veteran appeared to 
have some weakness of the left leg as he ascended stairs.  
Several activities caused the veteran's pain level to 
increase to a 10, including kneeling, squatting, pushing a 
cart, crouching and forward bending.  Of these activities, 
the only activity the veteran was unable to perform was the 
squatting position.  The examiner stated that he felt the 
veteran might be showing signs of symptom magnification.  The 
examiner stated that he felt the veteran could return to work 
8 hours per day in a job that required sedentary physical 
demand.  

At a VA neurology examination in October 1992, the veteran 
stated that he had a constant pain in his back, which was not 
positional and consisted of an ache.  He said the back pain 
was worse than the pain that went into his legs, and right 
leg pain was worse than left leg pain.  He reported pain in 
the right buttock, thigh and calf posteriorly and said the 
pain also enveloped the right foot totally as a shooting 
aching sensation.  He reported he also had pain down the 
posterior left buttock and thigh, which was more of a 
shooting pain than an ache.  He said the pain in his back and 
legs was aggravated by bending, twisting and standing for 
more than 5-10 minutes at a time.  On examination, there was 
tenderness on the total lumbar and paravertebral areas, more 
on the right than on the left.  He had no maintained muscle 
spasm with movement.  Sensory examination showed decreased 
perception of all modalities from the waist line on the right 
side enveloping the entire right lower extremity except for 
the feet, which had symmetrical sensation.  The veteran had a 
limping gait on the right.  The impression was that by 
history there was a lumbar arthritis.  The physician stated 
there was no evidence for radiculopathy, and there were no 
neurological abnormalities of an objective type.  The 
physician stated the veteran had lumbar pain and a chronic 
pain syndrome.  The physician also noted there was no change 
in any significant neurological manner from the examination 
he had performed in April 1991.  

At a VA orthopedic examination in October 1992, the veteran 
reported low back pain and numbness down the right lower 
extremity.  He said could not stand more than 15 minutes 
because of pain in the low back and hips and in both lower 
extremities, the right worse than the left.  He said that if 
he stood more than 15 minutes, the pain came on and might 
last for several hours and might keep him awake all night.  
On examination, the lumbar curve was flat with a mild list to 
the left.  Forward bending, which was limited to 20 degrees, 
aggravated pain in the low back and down the right lower 
extremity.  Right lateral bending, which was limited to 15 
degrees, aggravated pain in the low back and down the right 
lower extremity.  Left lateral bending, which was limited to 
20 degrees, aggravated pain in the low back.  The veteran had 
difficulty standing on his tiptoes and heels because of 
aggravation of pain in the low back, and squatting was 
limited and difficult because of low back pain in the sitting 
position.  Straight leg raising on the right was limited to 
10 degrees and caused acute aggravation of pain in the low 
back, posterior thigh and leg.  Straight leg raising on the 
left was limited to 45 degrees and aggravated pain in the low 
back and posterior right thigh.  In the prone position, there 
was acute tenderness of the lower lumbar area about the L4-L5 
level in the midline and extending to the right side with 
muscle spasm in both lumbar muscle masses.  Percussion 
aggravated the low back pain severely.  There was tenderness 
in the right sciatic notch and down along the sciatic nerve 
in the right posterior thigh and into the posterior calf.  
The veteran said that 2 MRI studies showed a herniated disc 
at the lower lumbar area on the right side.  The diagnosis 
was nerve root irritation or impingement, lower left, 
possibly due to service-connected injury and herniated disc.  

A VA X-ray study of the lumbosacral spine in October 1992 was 
reported by a staff radiologist.  His impression was lumbar 
spine showing straightening as could occur with muscle spasm.  
The radiologist noted slight narrowing of the L5-S1 disc 
space, which he said was probably a developmental variant.  

On a VA Form 21-8940, received in October 1992, the veteran 
reported that he had completed 2 years of high school and had 
worked from 1978 in housekeeping at a VA medical center.  He 
stated he was a housekeeping aid foreman when he became too 
disabled to work in July 1989.  

In a VA Counseling Record Narrative Report dated in March 
1993, the contracting counselor noted that the veteran was 
employed from 1977 to 1990 at a VA medical center as a 
housekeeper and then as a housekeeping aide foreman, and in 
the latter position was a supervisor of 12 to 14 employees in 
the cleaning of the hospital.  He fell on a slippery wet spot 
in a hallway in July 1989.  He filed a workers compensation 
claim and was later given a medical retirement from the VA 
medical center.  The veteran expressed interest in being 
retrained as a real estate salesperson.  He indicated that he 
spent a typical day doing some housework.  He reported he did 
some gardening, took care of chickens and took care of the 
house when possible, including doing small repairs on the 
house.  He reported that he took his children to school and 
then maintained the house.  The contracting counselor stated 
that the veteran was able to sit, stand, walk and stoop 
during the contacts he had with him.  The counselor noted 
that the veteran told him he was unable to lift more than 10 
pounds or sit or stand more than 20 minutes.  The counselor 
pointed out that he had two interviews with the veteran that 
each lasted 45 minutes to an hour and that the veteran did 
not exhibit any difficulty sitting for the duration of the 
interviews.  The contracting counselor stated that the 
veteran should not have any difficulty being employed as a 
real estate agent, but that he would need to complete his GED 
before taking a real estate certificate program.  

In a VA Counseling Record Narrative Report dated in July 
1993, a VA counseling psychologist stated that the veteran's 
service-connected disability imposed specific and 
vocationally significant restrictions, e.g., heavy lifting 
and carrying, frequent bending and stooping, prolonged 
walking, standing and sitting, etc.  The psychologist 
concluded that those limitations in combination with the 
veteran's educational/training deficiency, a devalued self-
image and employer reluctance to hire those with a back 
condition served to effect the presence of an impairment to 
employment.  The counselor concluded that the veteran had a 
serious employment handicap but that he was reasonably 
feasible for rehabilitation services.  It was noted that the 
veteran wished to consider the alternative of small appliance 
repair, but that he needed to complete his GED.  Agreement 
was reached whereby the veteran was allowed to place his VA 
Vocational Rehabilitation file in a declined status while he 
set about studying for and taking his GED.  

The record includes clinical records from David L. Merkley, 
M.D., dated from August 1992 to March 1995, along with 
correspondence and various letters from Dr. Merkley.  In his 
clinical records Dr. Merkley noted that the veteran reported 
that he was on disability from the federal government and had 
worked as a janitor prior to developing a herniated disc and 
arthritis in his low back.  

In a November 1993 initial evaluation report, Wing Chau, 
M.D., reported that the veteran had been referred to him by 
Dr. Merkley and that per Dr. Merkley's medical record the 
veteran had been evaluated by a rheumatologist who had 
diagnosed the veteran as having Sjogren's disease.  On 
examination, Dr. Chau noted significantly decreased lumbar 
lordosis, as well as paraspinal muscle spasm on the lower 
right side.  There was very little thoracic/lumbar vertebra 
movement on trunk flexion, with flexion to 45 degrees and 
extension to 15 degrees.  The veteran had significant 
tenderness to palpation of numerous joints throughout the 
body, including lumbosacral and hip joints.  Manual muscle 
testing revealed 5/5 throughout, and sensation was intact to 
light touch and pinprick.  The veteran ambulated well with a 
reciprocal gait pattern and was able to walk on his toes and 
heels.  Dr. Chau said that although the veteran may have 
Sjogren's, his picture had components of ankylosing 
spondylitis as well as fibrositis.  He recommended a physical 
therapy program.  In a follow-up report dated in December 
1993, Dr. Chau stated that with physical therapy the veteran 
had some mild improvement in his function with decreasing 
pain levels.  Dr. Chau reported that the veteran at times 
stated that his pain was down to 3-4/10 compared to 7/10 on 
initial evaluation.  On physical examination the veteran 
walked with a mild limp on his left side and continued to be 
tender to palpation over most of his spine as well as his 
knee and elbow.  He had more complaints regarding his right 
shoulder.  Dr. Chau stated that the amount of gain from the 
physical therapy did not justify its continuation.  

In a letter dated in May 1994, to the United States Office of 
Personnel Management, Retirement Operations Center, Dr. 
Merkley, M.D., stated that the veteran had been under his 
medical care for the past two years.  Dr. Merkley stated that 
the veteran was unable to perform meaningful work because of 
severe arthritis and joint pain.  Dr. Merkley noted that the 
veteran had been evaluated by a rheumatologist whose official 
diagnosis was undifferentiated spondylopathy.  He said 
features of Sjogren's syndrome and ankylosing spondylitis 
were present and the veteran had joint pain throughout the 
body, decreased range of motion of the trunk, decreased chest 
excursion, and decreased range of motion of the hands and 
fingers on an intermittent basis.  

At a VA examination in November 1994, the veteran reported 
his symptoms included back pain and an aching that was pretty 
constantly present in the low back.  He reported he had right 
leg, buttock, posterior thigh and then whole leg, but not 
foot, numbness and tingling.  This occurred periodically, 
sometimes on the left, but mainly on the right. He said 
coughing and sneezing caused mid and low back pain.  
The veteran stated he could drive about 20 minutes or about 
30 miles.  He said he walked about ? mile and could sit for 
about 5 to 10 minutes, stand for 5 to 10 minutes and could 
lift two pieces of firewood at the most.  On examination, 
there was tenderness from T10 to the sacrum, with more 
tenderness of the right than the left paravertebral muscles.  
There was a tightness of the paravertebral muscles with some 
flattening of the lumbar lordosis, but no particular 
sustained muscle spasm with walking on the spot.  There were 
flexion of the dorsolumbar spine to 65 degrees, extension to 
10 degrees, lateral flexion to 24 degrees bilaterally and 
rotation to 20 degrees.  All these maneuvers of the 
lumbosacral spine caused lumbosacral ache or pain.  The 
diagnosis was lumbosacral sprain and somatoform disorder.  

At a VA examination for diseases of the spinal cord in 
November 1994 the veteran complained he had pain transversely 
in the low back.  He said the pain went across the back of 
his right buttock and down the back aspect of the thigh.  He 
said the pain was constant all day and caused him to slip or 
fall and have poor balance.  He said the pain increased with 
any activity and he said he must carefully avoid lifting.  He 
said that medications did not help the pain and he had been 
reduced to taking only Tylenol.  On examination, the veteran 
was quite tense and had very limited motion.  The physician 
said he felt that all measurements of the veteran's spine 
motion were invalid with the veteran's subjective guarding.  
The physician stated that voluntary spasm was constantly 
evident.  The lower limbs were symmetrical in muscle bulk, 
tone and power.  The veteran had a prominent clinic limp 
favoring his right lower limb, keeping his ankle stiff.  
Confusion testing, prone and sitting up, indicated negative 
straight leg raising to 80 degrees on each side.  The 
physician noted that October 1992 X-rays of the lumbosacral 
spine showed no degenerative change.  The impression after 
clinical examination was long-standing pain behavior with 
much secondary gain.  The physician stated that the objective 
findings were not impressive.  

In the report of a December 1994 VA CT lumbar spine scan the 
reporting physician stated that his impression was negative 
CT scan, lumbar spine, specifically L3-L4 disc interspace 
through L5-S1 interspace.  He stated he identified no 
evidence of a herniated disc fragment or significant disc 
protrusion.  

In a letter dated in March 1995, Dr. Merkley referred the 
veteran to another physician for evaluation and possible 
surgical removal of a subcutaneous tumor located on the 
veteran's low back.  Dr. Merkley stated that the veteran 
suffered from ankylosing spondylitis versus undifferentiated 
spondylopathy and had persistent low back pain as a result of 
this.  

In March 1995, the neurology consultant who conducted the 
November 1994 VA examination did electromyographic testing, 
including H reflexes.  The impression was normal H-reflexes.  
Inter-leg difference was well within normal limits, though 
the right showed a slight latency.  Electromyography of the 
right lower extremity and the associated paravertebral 
muscles showed no acute evidence for radiculopathy.  In his 
clinical examination report, the physician stated there had 
been no interval change in the veteran's history and physical 
since the November 1994 examination.  The diagnosis reported 
in the March 1995 report was lumbosacral strain and 
somatoform disorder.  The physician stated that it was his 
understanding that currently the veteran had lumbar arthritis 
with degenerative disc disease, but no clear-cut surgically 
correctable herniated disc lesion.  The physician stated that 
on a more probable than not basis, the veteran's present 
condition was due to a combination of residuals from his 
service-connected injuries in 1977 and a continued somatoform 
disorder that was unrelated.  The physician stated that most 
of the veteran's current low back symptoms were unrelated to 
the service-connected disability on a more probable than not 
basis as there did not appear to be any clear-cut evidence 
from his files or his repeated examination of the veteran 
over the last 3 years of any material objective change or 
progression.  The physician stated that on a more probable 
than not basis the veteran's continued complaints and 
perceived impairments were due to a subsequent somatoform 
disorder and not due to objective neurological 
disorder/disease.  

At a VA examination in October 1997, the veteran complained 
of low back pain with prolonged sitting or standing.  He 
complained of pain radiating down the right leg along the 
sciatic nerve.  He said climbing or descending stairs 
aggravated the problem.  He also stated that flare-ups often 
occurred following strenuous exercise or work, or with 
extended standing or sitting.  The examiner stated that on 
physical evaluation it appeared that the veteran tended to 
magnify or exaggerate his inabilities regarding flexibility 
and had poor attempts at bending forward and doing the range 
of motion evaluation.  Forward flexion was 42 degrees, and 
extension was 24 degrees.  Left lateral flexion was 27 
degrees; right lateral flexion was 20 degrees.  The veteran 
complained of pain from the start and had very poor effort in 
attempting motion.  The examiner noted that when the veteran 
was dressing following the evaluation, he did not appear to 
have any pain or discomfort with bending forward.  This 
appeared to be a very normal flexion forward to approximately 
90 degrees while dressing and putting on his shoes.  However, 
during the range of motion evaluation, the veteran winced 
almost from the very beginning.  On starting to flex forward, 
he winced as though in pain.  The examiner stated that 
musculature was normal; and he found no neurological 
abnormalities.  Rotation was normal, at approximately 35 
degrees, left and right.  The veteran stated that this did 
not bother him at all.  

In the VA examination report, the examiner reported that he 
had reviewed the veteran's claims file and noted that a 
recent CT scan showed mild central and right para-midline 
disc protrusion at L5-S1 and very mild bulging of the annulus 
diffusely at L4-L5.  The normal plain film studies showed a 
straightening of the lumbar spine and very minimal narrowing 
of L4-L5 disc space when compared with a study done in 1992.  
Following clinical examination and review of the radiographic 
studies, the diagnoses were sciatic nerve neuralgia, mild 
central and right para-midline disc protrusion at L5-S1, and 
mild bulging of the annulus diffusely at L4-L5.  

At a VA examination in May 1999, a VA neurologist noted that 
the veteran complained of recurrent numbness and tingling of 
his arms and legs as well as weakness in his arms and legs.  
The physician noted that review of the claims file revealed 
that the veteran had a back injury in service and that he had 
another injury in 1989, which was not service connected 
following which he developed some left leg pain.  The veteran 
said he could not work on his computer, move the wrong way or 
mow his lawn, because those activities caused back pain.  At 
the examination, the veteran stated he felt he could not work 
as no one would hire him because of his history of injury.  
He also indicated that his physical limitations kept him from 
working.  The veteran reported that he stayed at home and 
cared for his two children, aged 13 and 10 years.  He said he 
did everything necessary to keep the house, including 
cleaning, laundry, cooking and running errands.  He said he 
could not hold much because of back pain, but he did not 
indicate any difficulty doing household chores.  He said he 
had generalized pain in all his joints, including the spine, 
knees and elbows.  The veteran reported that he has his GED.  

At the May 1999 VA examination, the veteran walked without a 
lateralizing limp or list.  He could walk on his toes, but 
declined to get up more than a little way on his toes.  He 
declined to walk on his heels, because it increased his back 
pain.  He could tandem walk briefly.  Standing posture 
revealed a relatively flat spine; Waddle's compression 
produced pain all the way down the spine.  Simulated trunk 
torsion and light touch were not painful.  The veteran did, 
however, complain of pain throughout the entirety of the 
spinous processes and the paraspinous muscles from the 
occipital region down to the lumbar region.  The physician 
stated she noted no muscle spasm.  There was lumbar flexion 
to 70 degrees.  He extended about 10 degrees; the physician 
stated that the veteran did not appear to be making full 
effort.  There was side bending to 30 degrees in each 
direction.  Sensory examination was intact in the arms and 
legs to pin prick and light touch.  The veteran said the 
pinprick was a little less well felt in the right leg as 
compared with the left.  Strength testing was 5/5 in the 
upper extremities.  The veteran made somewhat less effort in 
testing of strength in the right lower extremity as compared 
with elsewhere.  There was some non-focal weakness with much 
pain behavior throughout the examination with groaning and 
various audible noises.  The veteran complained of increased 
back pain with all movements of the lower extremities.  The 
diagnoses were:  status post lumbar straining injury at the 
time the veteran was in the military, resolved, and diffuse 
complaints of pain and numbness and tingling of undetermined 
etiology, not supported by any objective abnormalities; and 
chronic pain complaints and probable somatoform disorder.  

The VA physician stated there was no objective abnormality on 
the veteran's examination to indicate that he had developed 
any condition of a limiting nature in his spine.  She stated 
that the veteran had some mild degenerative disc disease, 
which was a natural progression of a degenerative process, 
but that this was not due to his service-connected 
disability.  She said there was no current evidence of any 
sciatica and that he had marked symptom magnification.  She 
stated there was no functional loss and noted that the 
veteran was able to actively do all necessary household 
chores for the care of his children with no significant 
limitation of these chores or activities.  The physician 
stated there was no evidence that the veteran was 
unemployable.  She noted that the veteran reported that 
lifting more that 10 or 15 pounds aggravated his condition.  
The physician stated that the veteran appeared to be muscular 
and fit and she doubted he was that limited in his 
activities.  She stated there was no objective evidence of 
any limitation of mobility of the spine and the veteran had 
no localization whatsoever to examination.  The veteran 
simply stated everything hurt and everything was limited.  
The physician stated that the veteran had no postural 
abnormalities, normal back musculature and no neurological 
abnormalities.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating; moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating; and severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  

Ankylosis of the lumbar spine warrants a 40 percent rating if 
it is at a favorable angle or a 50 percent rating if it is at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2000).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Intervertebral disc syndrome cured by surgery warrants a 
noncompensable rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating.  Moderate intervertebral disc 
syndrome with recurring attacks warrants a 20 percent rating; 
and severe intervertebral disc syndrome with recurring 
attacks with intermittent relief warrants a 40 percent 
rating.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  

Lumbosacral strain with only slight subjective symptoms 
warrants a noncompensable rating.  A 10 percent rating for 
lumbosacral strain requires characteristic pain on motion.  A 
20 percent rating for lumbosacral strain requires muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
rating requires severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating is also warranted if some of the above are present 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In addition to musculoskeletal ratings found at 38 C.F.R. 
§ 4.71a, the Rating Schedule has separate ratings for 
impairment of the peripheral nerves.  Neuralgia of the 
sciatic nerve is found at 38 C.F.R. § 4.124a, Diagnostic Code 
8720 (2000).  Under the provisions of 38 C.F.R. § 4.124, 
peripheral nerve neuralgia, characterized usually by a dull 
and intermittent pain in a typical distribution so as to 
identify the nerve, is rated on the scale for impairment of 
the nerve, with a maximum equal to moderate incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See note preceding Diagnostic Code 8510.  

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating; moderate incomplete paralysis of the sciatic 
nerve warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2000).  

Rating July 21, 1986, to October 25, 1987

For the period from July 21, 1986, to October 25, 1987, the 
RO has assigned a 10 percent rating for the veteran's 
service-connected lumbosacral muscle strain with right 
sciatic neuralgia.  Though the veteran's service-connected 
low back disability had been previously rated under 
Diagnostic Code 5293 for intervertebral disc syndrome, and 
the veteran on various occasions reported paresthesia in both 
legs and decreased sensation to pinprick, there are no 
medical records during the period July 1986 to October 1987 
providing objective evidence of neurological deficits or 
intervertebral disc syndrome.  Under the circumstances, it is 
the Board's opinion that the veteran's service-connected low 
back disability is more appropriately rated under Diagnostic 
Code 5295 for lumbosacral strain than under either Diagnostic 
Code 5293 for intervertebral disc syndrome or by separate 
ratings for limitation of motion of the lumbar spine under 
Diagnostic Code 5292 and sciatic neuralgia under Diagnostic 
Code 8720.  

Review of the record shows during the period from July 21, 
1986, to October 25, 1987, the veteran's service-connected 
low back disability was manifested primarily by slight 
limitation of lumbar spine motion and chronic pain with 
periods of exacerbation including muscle spasm and weakness.  
The baseline level of disability during that rating period is 
consistent with a 10 percent rating under Diagnostic code 
5292 for slight limitation of motion or a 10 percent rating 
under diagnostic code 5295 for lumbosacral strain with 
characteristic pain on motion.  However, with consideration 
of episodes of exacerbation of the disability with muscle 
spasm and weakness accompanied by pain and time missed from 
work, and with application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or pain on movement of 
a joint, the Board concludes that an increased rating under 
Diagnostic Code 5295, to 20 percent, is warranted for the 
period from July 21, 1986, to October 25, 1987.  

The Board acknowledges that the veteran on various occasions 
reported paresthesia in both legs and decreased sensation to 
pinprick, but as noted earlier, examinations revealed no 
neurological deficits.  In addition, the Board notes that 
physicians commented on the histrionic character of the 
veteran's complaints of pain.  The Board therefore tempers 
its acceptance of the veteran's statements regarding the 
level of pain associated with his service-connected low back 
disability and cannot find that the disability picture more 
nearly approximates the criteria required for a 40 percent 
rating under Diagnostic Code 5292 for limitation of motion or 
Diagnostic Code 5295 for lumbosacral strain, nor, as 
explained earlier, can it find that a higher rating, or any 
rating, would be appropriate under either Diagnostic Code 
5293 for intervertebral disc syndrome or Diagnostic Code 8720 
for sciatic neuralgia.  In this regard, although a 
radiologist reported that an August 1987 MRI showed a minimal 
bulge of the L5-S1 intervertebral disc, a VA neurologist who 
examined X-rays and the MRI study in October 1987 stated that 
the spinal canal was not impinged upon by anything suggestive 
of tumor or disc herniation.  

Rating December 1, 1987, to October 9, 1989

As was outlined earlier, the veteran was hospitalized from 
October 1987 to November 1987, and the RO awarded a total 
temporary rating from October 26, 1987 through November 30, 
1987, and awarded a 20 percent rating for the service-
connected low back disability from December 1, 1987 to 
October 9, 1989.  

The record shows that the veteran returned to work in 
November 1987 and that from that time to October 1989 his 
service-connected lumbosacral muscle strain with intermittent 
right sciatica was manifested primarily by complaints of 
variable levels of low back pain and complaints of weakness 
in his hips and low back.  Prior to a work injury in July 
1989, examination showed active range of motion of the back 
was within normal limits in all planes, heel and toe walking 
was normal and squatting was slow and complete.  It was after 
the super-imposed slip and fall work injury in July 1989 that 
the veteran complained of left sciatica and examination 
showed decrease in his lumbar spine motion and tenderness in 
the left buttocks.  

The evidence of record shows no worsening of the service-
connected lumbosacral muscle strain with intermittent right 
sciatica in the period from December 1, 1987, to October 9, 
1989, and the Board concludes that a rating in excess of 20 
percent for that period is not warranted.  In this regard, 
there is no showing of neurologic impairment due to the 
service-connected disability, nor does the evidence show that 
the increase in limitation of motion of the lumbar spine and 
complaints of increased back and lower extremity pain were 
due to the service-connected disability.  Rather, the 
preponderance of the medical evidence shows that any increase 
in disability and time lost from work is attributable to the 
July 1989 work injury for which the veteran later received 
medical disability retirement.  In the absence of service-
connected neurologic deficits or service-connected increased 
motion restrictions of the lumbosacral spine, the Board 
concludes that during the period from December 1, 1987, to 
October 9, 1989, the service-connected lumbosacral muscle 
strain with intermittent right sciatic neuralgia is properly 
rated under Diagnostic Code 5295 for lumbosacral strain.  
However, even with consideration of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint and 38 C.F.R. § 4.59 regarding painful 
motion, the Board finds no basis for a rating in excess of 20 
percent as the degree of service-connected disability does 
not meet or more nearly approximate severe limitation of 
motion under Diagnostic Code 5292 or the features of severe 
lumbosacral strain under Diagnostic Code 5295.  

Rating subsequent to October 9, 1989

The veteran is also seeking a rating in excess of 40 percent 
for his service-connected lumbosacral muscle strain with 
intermittent right sciatic neuralgia subsequent to October 9, 
1989.  Review of the evidence outlined earlier shows that 
since October 9, 1989, objective manifestations of the 
service-connected disability generally improved, or at least 
did not permanently worsen, with lumbar spine flexion at 10 
and 20 degrees and extension at 5 degrees in October 1989, 
flexion to 40 degrees and extension to 5 degrees in January 
1990, flexion to 30 degrees and extension to 5 degrees in 
April 1991, flexion to 50 degrees and extension to 5 degrees 
in February 1992, flexion to 20 degrees in October 1992, 
flexion to 45 degrees and extension to 15 degrees in November 
1993, flexion to 65 degrees and extension to 10 degrees in 
November 1994, flexion to 42 degrees and extension to 24 
degrees in October 1997, and flexion to 70 degrees and 
extension to 10 degrees in May 1999.  The veteran 
consistently complained of constant low back pain that 
increased with virtually any activity, and there were 
occasions upon which examiners noted tenderness and muscle 
spasm.  The Board notes, however, that examiners, both VA and 
non-VA, noted symptom magnification by the veteran and 
indicated that observations of the veteran's actions before 
and after examination showed he was able to bend, sit and 
stand without impairment or objective evidence of pain.  
Examiners stated they found no neurological impairment 
associated with the service-connected disability.  The 
evidence shows no more than severe disability.  

The currently assigned 40 percent rating is the highest 
schedular rating that may be assigned under Diagnostic Code 
5292 for limitation of motion of the lumbar spine or under 
Diagnostic Code 5295 for lumbosacral strain.  Even with 
consideration of tenderness of the lumbar paraspinous muscles 
noted at some examinations, examiners have not found 
functional loss due to pain, pain on extended use or evidence 
of weakness and fatigability.  In view of consistent 
reporting of the veteran's exaggeration of symptoms, the 
Board cannot find that subsequent to October 9, 1989, the 
veteran's service-connected lumbosacral strain with 
intermittent right sciatic neuralgia meets or more nearly 
approximates the criteria for a higher rating under any other 
diagnostic code.  The code for ankylosis, which includes a 50 
percent rating for unfavorable ankylosis of the lumbar spine, 
is not applicable here, as bony fixation of the lumbar spine 
has not been shown.  The evidence does not show that the 
veteran's service-connected lumbosacral strain with 
intermittent right sciatic neuralgia meets or more nearly 
approximates the criteria for a 60 percent rating under 
Diagnostic Code 5293.  Although the veteran has often 
complained of pain radiating down the right lower extremity 
and muscle spasm has at times been shown on examination, no 
examiner has identified neurological findings consistent with 
right sciatic neuralgia and the veteran's complaints of pain, 
weakness and fatigability have not been borne out on 
examination.  In the Board's judgment the veteran's service-
connected disability has not been shown to produce or 
approximate pronounced impairment, nor have features of 
incomplete paralysis of the sciatic nerve been reported by 
any examining physician.  In view of the foregoing, the Board 
finds no basis for a rating in excess of 40 percent for 
lumbosacral strain with intermittent right sciatic neuralgia 
under any potentially applicable diagnostic code or codes.  

Extra-schedular rating

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board notes, however, that while 
the veteran contends that his service-connected low back 
disability has interfered with his employment, he was 
employed on a full-time basis until his non-service-connected 
work injury in July 1989.  The record shows that it was based 
on that injury that the veteran was medically retired in 
1990.  The veteran has reported that he took in excess of 100 
hours of sick leave in July and August 1986 because of his 
service-connected back disability, and clinical records show 
he was prescribed periods of bed rest associated with his 
service-connected low back disability in 1987.  The VA 
General Counsel has explained that the Rating Schedule is 
based upon the average impairment of earning capacity due to 
disease or injury and that application of the schedule 
recognizes that the rated disabilities interfere with 
employment.  See VAOPGCPREC 6-96; VAOPGCPREC 36-97.  In this 
case, the Board finds that missing somewhat less than 3 weeks 
of work in each of the years 1986 and 1987 (plus apparently 
self-selected time off in 1987) does not represent marked 
interference with employment which would warrant an extra-
schedular rating.  The veteran has been compensated for his 
one period of hospitalization in 1987 with a temporary total 
rating.  The evidence demonstrates that the manifestations of 
the service-connected disability are not in excess of those 
contemplated by the assigned ratings.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability during any period would be in 
excess of the assigned evaluation for that period.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Total rating based on unemployability due to service-
connected disability

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  For compensation purposes, if the service-connected 
disability or disabilities are ratable under the Rating 
Schedule as less than 100 percent disabling, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  As outlined earlier, the 
veteran's service-connected disability presents no symptoms 
not contemplated by the currently assigned 40 percent 
schedular rating, and it would therefore appear that the 
average man with the veteran's service-connected disability 
would not be unemployable.  Moreover, neither the veteran nor 
his representative has advanced any argument relating to the 
"average man" unemployability standard.  

A total disability rating may also be assigned where the 
schedular rating is less than total, and when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided, 
however, that if there is only one such disability, it must 
be rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16.  The veteran's only service-
connected disability is lumbosacral strain with intermittent 
right sciatic neuralgia.  The highest rating that has been 
assigned for that disability is 40 percent.  With that 
rating, the veteran does not meet the minimum schedular 
requirement for a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(a).  

The Board has also considered whether the veteran's claim for 
a total rating due to unemployability should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration as provided by 38 C.F.R. 
§ 4.16(b).  In exceptional cases, a total rating based on 
unemployability may be granted even if the veteran does not 
meet the percentage requirements of 38 C.F.R. § 4.16(a) but 
there is such an exceptional or unusual disability picture as 
to render impractical the applications of the regular 
schedular standards.  However, as explained above, the record 
does not show that the veteran's lumbosacral strain with 
intermittent right sciatic neuralgia has resulted in an 
exceptional or unusual disability picture.  Therefore, 
referral of the claim for extra-schedular consideration is 
not warranted.  Accordingly, the veteran is not entitled to a 
total rating based on unemployability due to service-
connected disability.

With respect to the question of whether the veteran is 
unemployable due to service-connected disability, the Board 
notes that the veteran was medically retired from his VA 
hospital housekeeping job in 1990 because of his work injury 
in July 1989; as discussed earlier, the work injury is not 
service connected, and it may not be considered in 
determining whether the veteran is entitled to a total rating 
due to unemployability.  VA vocational rehabilitation records 
show that in March 1991 the counselor concluded that the 
veteran's service-connected disability materially contributed 
to impairment in his employment.  The counselor said the 
issue of feasibility was to be further addressed after the 
veteran supplied a statement from his personal physician.  
There is no indication that the veteran provided the needed 
information.  The Board notes, however, that in April 1991 an 
examining physician said the veteran could probably work in a 
sedentary job.  Further, the veteran was able to participate 
in a work hardening program in 1992, and at a physical 
capacities evaluation in July 1992, the examiner stated that 
he felt the veteran could return to work 8 hours per day in a 
job that required sedentary physical demand.  

The next VA vocational rehabilitation records are dated in 
1993.  In May 1993, the counselor noted that the veteran was 
able to sit, stand, walk and stoop during the contacts he had 
with him.  The counselor reported that the veteran told him 
he was unable to lift more than 10 pounds or sit or stand 
more than 20 minutes, but then pointed out that in his two 
interviews, each lasting 45 minutes to an hour, the veteran 
did not exhibit any difficulty sitting for the duration of 
the interview.  In July 1993, a VA counseling psychologist 
did state that the veteran's service-connected disability 
imposed vocationally significant restrictions, such as heavy 
lifting and carrying, frequent bending and stooping, 
prolonged walking, standing and sitting, etc.  With 
consideration of those limitations and other factors such as 
educational and training deficiencies, the psychologist 
concluded that the veteran had a serious employment handicap 
but that he was reasonably feasible for rehabilitation 
service.  At various times the veteran expressed interest in 
being retrained as a real estate salesperson or small 
appliance repair person.  Because the veteran needed to 
complete his GED, he was allowed to place his VA Vocational 
Rehabilitation file in a declined status, and there is no 
indication that the veteran further pursued VA vocational 
rehabilitation services although in May 1999 he reported he 
had completed his GED.  

As outlined earlier, available VA vocational rehabilitation 
records show that after service the veteran worked as a 
housekeeping aid and had supervisory experience as a 
housekeeping aid foreman and that during military service he 
gained experience as an inventory clerk and auto repair 
mechanic.  Based on this work history, which does not rely 
wholly on manual labor, together with medical records, which 
consistently report magnification of symptoms by the veteran 
and indicate that he is able to care for children and 
maintain a house and garden, the Board finds that 
preponderance of the evidence supports the finding that given 
the veteran's education and work experience, his service-
connected lumbosacral strain with intermittent right sciatic 
neuralgia does not preclude him from securing or following 
substantially gainful employment in positions other than 
those involving manual labor.  


ORDER

A 20 percent rating for lumbosacral strain with intermittent 
right sciatic neuralgia is granted from July 21, 1986, to 
October 25, 1987, subject to the applicable criteria 
governing the payment of monetary benefits.  

A rating in excess of 20 percent is denied for lumbosacral 
strain with intermittent right sciatic neuralgia is denied 
from December 1, 1987, to October 9, 1989.  

A rating in excess of 40 percent is denied for lumbosacral 
strain with intermittent right sciatic neuralgia subsequent 
to October 9, 1989.  

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.  


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

